Citation Nr: 1418862	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability; and if so, whether service connection is warranted for such disability.  

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from February 1973 to July 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Denver, Colorado Department of Veterans Affairs Regional Office (RO).  In August 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issues of entitlement to service connection for right and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In January 1996, the RO denied service connection for right shoulder trapezius strain on the basis that there was no evidence the Veteran had sustained a right shoulder injury during active service.  




2.  Evidence received since the January 1996 rating decision, by itself or when considered with evidence previously of record, relates to an established fact necessary to substantiate the claim of service connection for a right shoulder disability, and therefore raises a reasonable possibility of substantiating the issue on appeal. 


CONCLUSIONS OF LAW

1.  The January 1996 rating decision which denied service connection for a right shoulder trapezius strain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a right shoulder disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal as to the issue decided herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.




II.  Legal Criteria and Analysis

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).   For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a right shoulder trapezius strain was originally denied in a  January 1996 rating decision on the basis that there was no evidence the Veteran had sustained a right shoulder injury while on active service.  The Veteran did not submit new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In August 2010, the Veteran filed a claim requesting service connection for a bilateral shoulder disability.  As he had previously been denied service connection for a right shoulder trapezius strain, the August 2010 claim was interpreted as a claim to reopen the previously denied claim.  In the October 2010 rating decision, the RO denied reopening of the Veteran's claim on the basis that new and material evidence had not been submitted.  The Veteran has appealed. 

Evidence of record at the time of the January 1996 rating decision included the Veteran's service treatment records (STRs), which were silent for any treatment, complaints, or diagnoses related to a right shoulder disability.  Also of record at the time of the January 1996 rating decision was the report of a June 1995 VA examination, which documents the Veteran's reports that he had injured his right shoulder while exercising and that he had intermittent symptoms of pain about twice per month.  [The examination report does not indicate when the reported injury occurred.]  The June 1995 VA examiner noted a diagnosis of right shoulder trapezius strain, but did not provide an opinion as to etiology.  

Pertinent evidence received since the January 1996 rating decision includes VA treatment records, which document the Veteran's reports that he has been suffering from shoulder pain since 1988, as well as the testimony from his August 2013 Board hearing when he reported pain in his bilateral shoulders since an in-service injury to both of his shoulders, sustained when lifting weights.  The Veteran also reported at his Board hearing that he sought treatment for his shoulder injury and was prescribed pain killers and muscle relaxers, but was not given a diagnosis and did not seek follow-up treatment.  

As the Veteran's claim of service connection for a right shoulder trapezius strain was previously denied essentially based on a finding that there was no evidence he had sustained a right shoulder injury during active service, for evidence to be new and material it must relate to that unestablished fact.  As the VA treatment records show that he reported his shoulder pain began in 1988, while on active service, and the testimony from his Board hearing provides additional details regarding the evidence previously of record that he had injured his shoulder while exercising, specifically that this injury occurred while on active service, the Board finds that there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a right shoulder disability must be reopened.  A de novo review of such claim is discussed in the remand portion below.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  To this extent, the appeal is granted. 


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.

As noted above, at his August 2013 Board hearing, the Veteran reported symptoms of pain in his bilateral shoulders since an in-service injury.  He reported that he sought medical treatment, but was only given pain killers and muscle relaxers, and that he did not seek follow-up treatment.  Additionally, VA treatment notes of record document the Veteran's complaints of progressively worsening pain in his bilateral shoulders, with a reported onset of 1988.  [The Board acknowledges that some VA treatment records indicate he reported that his shoulder pain began in 1995, when discussed in conjunction with a non-service-connected neck disability.]

Based on the Veteran's reports, made during his Board hearing and to his VA treatment providers, that he sustained an injury while on active service and that he has continued to have pain in his bilateral shoulders since that time, the Board finds that a VA examination and opinion is warranted to determine the nature and etiology of his reported bilateral shoulder symptomatology.  See 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Further, the Board notes that the Veteran has not been given a clear diagnosis of a right or left shoulder disability.  The VA and private treatment notes of record show that he consistently complained of bilateral shoulder pain, and that he was afforded physical therapy for that pain; however several private treatment records indicate that he had a "possible" diagnosis of tendonitis or a rotator cuff injury.  As it is unclear whether the Veteran has been diagnosed with a right or left shoulder disability, clarification of any possible diagnosis should be sought on remand.  

Finally, the Board notes that the most recent VA treatment records associated with the claims file are dated March 2013, from the Denver, Colorado VA Medical Center (VAMC).  On remand, current VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake efforts to obtain current VA treatment records, dated March 2013 to the present, from the Denver, Colorado VAMC.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently diagnosed right or left shoulder disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file, the examiner should respond to the following: 

(a)  Does the Veteran have a current diagnosis of a right and/or left shoulder disability?

(b)  If a right and/or left shoulder disability is diagnosed, opine whether it is at least as likely as not (a 50 percent or greater probability) that any such disability is etiologically related to the Veteran's active service, to include the reported bilateral shoulder injury therein.  

The complete rationale for all opinions expressed must be provided.  

3.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, these claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


